DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14, 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 14, 17, the statement “controlling by means of the active power control loop” is indefinite.  It is not clear if the control loop is doing the controlling or the “controlling means” is controlling the control loop.  It is not clear what device is actually controlling and what is being controlled.
Also, is the control being done only at the point of common coupling?

The statement “aggregated power production” is indefinite.  It is not clear the different between the aggregated power production and the power measurements.  Is the aggregated power production a point of reference made by a computer in which the measured values are compare to (in order to make the difference comparison)?
In claims 2, 18, the statement “regulator and adding a power set point, the estimated value for electrical losses and an output of the regulator, using the added value”.  It is not clear what is the added value.  It seems that a power point is the only added value? Or is the added value also made up of the estimated value and the output of the regulator?
What is the added value?  It seems that the added value is just a “power reference for the wind power plant”.
In claims 4,  5, 10, 11, 20, the statement “initializing the regulator” is unclear.  The disclosure mentions that the regulator is a low pass filter.  Low pass filters are not initialized.  Low pass filters function to filter out low frequencies.  What and how is the low pass “initialized”?  What is meant by “initializing”?

In claim 8, the statement “estimated aggregated” is unclear.
In claim 10, the statement “estimated loss value based on a set of transfer functions which take as inputs the set points”.  It is not clear what is the estimated value based on.  What are the transfer functions? Formulas?  What are the “set points”? Electrical values? 
In claim 11, the statement “low pass filter function” is unclear.  Is the regulator functioning like a low pass filter or the regulator a low pass filter?  How the low pass filter has a “function”?
The phrase “such as” is indefinite.
Regarding claims 3, 11, 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
It is not clear if any or only one of the electrical measurement (voltage, current, power, temperature) would meet the estimated value or if all of the electrical measurement have to be met.  Correction is required.


All of the claims need to revised due to the high number of unclear statements.  Claims 2 – 11, 18 – 20 are also rejected due to their dependency on claims 1, 17.

In order to advance prosecution in the merits, the Prior Art will be applied 
as best understood by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 6, 14, 17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardinal et al (US 2009/0218817).
Cardinal et al discloses regarding, 
Claims 1, 14, 17, a method/controller/computer program for controlling a wind power plant comprising a plurality of wind turbine generators (see title), the method comprising:[[-]] deriving an estimated value for electrical losses in the wind power plant (via using formulas; see paragraphs 0006, 0005); [[-]] deriving a measured value for electrical losses in the wind power plant, based on a difference between an aggregated power production (Pprod) from the plurality of wind turbine generators and a power measurement (Pmeas) [see Fig. 5, elements 240, 250] at a point of common coupling (see Fig. 5); [[-]] applying the estimated value for electrical losses and the measured value for electrical losses in an active power control loop (paragraphs 0035, 0041, 0044), comprising a regulator (see Fig. 5); and [[-]] controlling by means of the active 
Claim 2, inputting a difference 
Claims 3, 19, deriving the estimated value for electrical losses is based on balance of plant data and set points and/or electrical measurements, such as voltage, current, reactive power and temperature (see abstract).3 PATENT App. Ser. No.: National Stage of PCT/DK2016/050426Atty. Dkt. No. 2015P00134WOUS JAJNNPS Ref. No.: VEST/0516USP  
Claims 4, 20, initializing the regulator to an initial regulator output value corresponding to a calculated or estimated loss value (paragraphs 0005, 0006).
Claim 6, using the estimated loss value as a feedforward term in the active power control loop (see Fig. 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardinal et al in view of Kuroda et al (US 2018/0152020).
Cardinal et al discloses all of the elements above.  However, Cardinal et al does not disclose the elements below.
On the other hand, Kuroda et al discloses, regarding,
Claim 5, initializing the regulator with a new initializing value when a power set-point is changed (paragraphs 0128, 0168).
Claim 10, calculating the value for electrical losses as an estimated loss value based on a set of transfer functions which take as inputs the set points and/or the electrical measurements (paragraphs 0185, 0203).
Claim 11, the regulator is a low pass filter function, such as a 1St order, a 2nd order or higher order low pass filter (paragraph 0213).
It would have been obvious before the effective filing date of the claimed invention to design the method/controller disclosed by Cardinal et al and to modify the invention pertaining to the limitations taught by Kuroda et al for the purpose of improving the efficiency of a power system.

Claims 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardinal et al in view of Ambekar et al (US 2013/0166082).
Cardinal et al discloses all of the elements above.  However, Cardinal et al does not disclose the elements below.
On the other hand, Ambekar et al discloses, regarding,
Claim 7, calculating the value for electrical losses as an estimated loss value based on a power set point and a first look up table (see Fig. 1).  

Claim 8, the losses are estimated on an estimated aggregated power output of the plurality of wind turbines, combined with a set of look up table values (see Fig. 1).  

Claim 9, the set of look up table values is derived from routine based learning while operating the wind power plant (see Fig. 1).

It would have been obvious before the effective filing date of the claimed invention to design the method/controller disclosed by Cardinal et al and to modify the invention pertaining to the limitations taught by Ambekar et al for the purpose of optimizing efficiently a wind farm.


Allowable Subject Matter
Claims 12, 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112 rejection noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

April 16, 2021